Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 1 of 30



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. ____________-CIV-___________/____________


  JOHN RING, an individual,

         Plaintiff,

  v.

  SCHUMACHER AUTOMOTIVE, INC.,
  a Florida corporation,

         Defendant.
                                                       /

                                            COMPLAINT

         Plaintiff, JOHN RING (hereinafter referred to as “Plaintiff” and “RING”), by and

  through undersigned counsel, hereby sues Defendant, SCHUMACHER AUTOMOTIVE, INC.

  (hereinafter “SCHUMACHER”) and brings this action against Defendant for alleged age

  discrimination and retaliation in violation of the Age Discrimination in Employment Act of

  1967, (“ADEA”) as amended, 29 U.S.C. §621 et seq. and the Florida Civil Rights Act (FCRA),

  Florida Statutes §760.01 et seq., as well as for alleged religious discrimination and retaliation in

  violation of Title VII of the Civil Rights Act, 42 U.S.C. §2000 et seq., and the FCRA.

                                  JURISDICTION AND VENUE

         1.      Jurisdiction is conferred on this Court by 28 U.S.C. §§1331, 1343, and 1367.

         2.      SCHUMACHER’s facility where RING was employed is located in Palm Beach

  County, Florida within the jurisdiction of the United States District Court for the Southern

  District of Florida, West Palm Beach Division.




                                                   1
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 2 of 30



                                              PARTIES

         3.      At all times material to this action, RING has been a citizen of the State of

  Florida, is sui juris., and has resided in Palm Beach County.

         4.      SCHUMACHER, a Florida Corporation, has at all times material to this action

  owned and managed car dealerships, including at multiple locations in Palm Beach County,

  Florida.

                                   GENERAL ALLEGATIONS

         5.      SCHUMACHER is engaged in an industry affecting commerce and has had Fifty

  (50) or more employees for each working day in each of Twenty (20) or more weeks in the

  current or preceding calendar year.

         6.      Over the course of approximately ten (10) years between July 2008 and May

  2018, RING worked as a General Manager (GM) for SCHUMACHER’s car dealerships.

         7.      In   approximately     November       2017,   while   RING   was    the   GM     at

  SCHUMACHER’s Buick GMC Chevrolet Volkswagen North Palm Beach dealership in Lake

  Park, Florida in Palm Beach County, SCHUMACHER’s owner’s wife Amanda Schumacher,

  who was then known as Facilities Manager, told RING that Plaintiff was “too old to run her

  husband’s dealership,” at which time RING was Sixty-Eight (68) years old.

         8.      In early March 2018, Amanda Schumacher was appointed Vice President of all of

  SCHUMACHER’s car dealerships. See Exhibit A: March 9, 2018 Memo from President &

  CEO, Charles Schumacher.

         9.      Throughout RING’s employment with SCHUMACHER, Amanda Schumacher,

  who represents herself to be a very religious person of the Christian faith, would frequently send

  out inappropriate religious communications attempting to impose her Christian beliefs in



                                                   2
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 3 of 30



  SCHUMACHER’s workplace, including but not limited to, by way of example, Amanda

  Schumacher communicating to RING and other employees of Defendant that SCHUMACHER’s

  business was “owned by God” as part of Amanda Schumacher telling RING and other

  employees that they should be working to serve Jesus Christ and God as employees of

  SCHUMACHER.

         10.    In addition, Amanda Schumacher started prayer meetings at all three (3) of

  SCHUMACHER’s locations—including: (1) Buick GMC Chevrolet Volkswagen North Palm

  Beach dealership; (2) Infiniti Buick GMC Volkswagen Subaru Volvo dealership on Okeechobee

  Boulevard in West Palm Beach; and (3) Dodge Chrysler Jeep RAM Lincoln dealership on

  Federal Highway in Delray Beach—but Mrs. Schumacher became upset in or around

  approximately late March 2018 and blamed RING for Defendant’s employees not attending

  these prayer meetings at work.

         11.    Throughout RING employment with SCHUMACHER, including but not

  necessarily limited to on virtually a weekly basis between approximately mid-June 2017 and

  May 2018, Amanda Schumacher also made numerous other inappropriate religious statements

  and engaged in harassing religious behavior as part of her attempts to impose her Christian

  religious beliefs upon RING and other employees in the workplace, which conduct was improper

  and made RING uncomfortable including but not limited to, by way of example, Mrs.

  Schumacher: (a) stating during a Managers meeting in or around approximately March 2018 that

  “there was no Jesus” in the Northlake dealership; and (b) making RING hold hands to pray in the

  workplace on at least three (3) occasions in approximately September 2017, March 2018, and

  May 2018 at the Lake Park dealership.




                                                3
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 4 of 30



         12.    Further in March 2018, Amanda Schumacher again told RING: “I think you’re

  getting up there and you should retire.     You are too old to run my husband’s dealership

  anymore.”

         13.    In April 2018, RING complained directly to SCHUMACHER’s President &

  CEO, Charles “Chuck” Schumacher about his wife, Amanda Schumacher’s, discrimination and

  RING’s fear that Plaintiff’s employment would be terminated. Mr. Schumacher replied by

  assuring RING that Plaintiff did not have to worry about losing his job because Plaintiff “worked

  for him,” not for Mrs. Schumacher.

         14.    On May 10, 2018, during a large staff meeting at SCHUMACHER’s Buick GMC

  Chevrolet Volkswagen North Palm Beach dealership in Lake Park, Amanda Schumacher stated

  that she believed SCHUMACHER “needed more millennials” working at the dealership and she

  began yelling at RING in front of the dealership’s staff while accusing RING of “only wanting

  profit” at the dealership instead of working to serve God, all while Mrs. Schumacher angrily

  pounded on the table in close proximity to RING’s head.

         15.    On the morning of May 14, 2018, RING submitted an internal discrimination

  complaint through SCHUMACHER’s “Compli” system about Amanda Schumacher’s

  discrimination and the hostile environment, all of which existed because of Mr. Schumacher’s

  age and religious discrimination towards RING.

         16.    However, instead of taking prompt, remedial action to address RING’s internal

  discrimination complaints, on the afternoon of May 14, 2018, SCHUMACHER terminated

  RING’s employment.

         17.    At all times material to this action, RING satisfactorily performed his essential

  job duties as GM for SCHUMACHER.



                                                   4
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 5 of 30



         18.     SCHUMACHER terminated RING’s employment in May 2018 employment

  because of (a) Plaintiff’s age; (b) Plaintiff’s opposition to Amanda Schumacher’s attempts to

  impose her Christian religious beliefs on Plaintiff in the workplace; and (c) in retaliation for

  Plaintiff’s internal age and religious discrimination complaints.

         19.     SCHUMACHER’s termination of RING’s employment in May 2018 was for false

  and pretextual reason(s) and was discriminatory because of RING’s age and RING’s opposition

  to Amanda Schumacher’s attempts to impose her Christian religious beliefs on Plaintiff in the

  workplace and was likewise retaliatory against RING because of Plaintiff’s internal age and

  religious discrimination complaints to SCHUMACHER, all in violation of the ADEA, Title VII,

  and the FCRA.

                                 ADMINISTRATVIE REMEDIES

         20.     On December 20, 2018, RING dual filed a Charge of Discrimination against

  SCHUMACHER with the United States Equal Employment Opportunity Commission (EEOC)

  and the Florida Commission on Human Relations (FCHR) alleging age discrimination and

  retaliation in violation of the Age Discrimination in Employment Act of 1967, as amended, 29

  U.S.C. §621 and the Florida Civil Rights Act (FCRA), Florida Statutes §760.01 et seq., as well

  as for alleged religious discrimination and retaliation in violation of Title VII of the Civil Rights

  Act, 42 U.S.C. §2000 et seq., and the FCRA. A copy of RING’s EEOC Charge, Charge No.

  510-2019-01462, is attached hereto as Exhibit B.

         21.     On September 24, 2019 the EEOC issued a Notice of Right to Sue to RING, see

  Exhibit C.

         22.     This Complaint is being timely as a matter of law within Ninety (90) days of

  RING’s receipt of the Notice of Right to Sue in connection with Charge No. 510-2019-01462.



                                                   5
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 6 of 30



         23.     As of September 25, 2019, more than One Hundred and Eighty (180) days have

  passed since the filing of RING’s Charge of Discrimination on December 20, 2018 and the

  FCHR did not issue any determination concerning RING’s Charge. As a result, pursuant to F.S.

  §760.11(18), which provides that in the event that the FCHR fails to conciliate or determine

  whether there is reasonable cause on any complaint under that section within 180 days of the

  filing of the complaint, an aggrieved person may file a civil action “as if the commission

  determined that there was reasonable cause,” RING has exhausted all administrative remedies

  under Florida as well as Federal law.

         24.     All conditions precedent to the claims pled in this Complaint have either occurred

  or been waived.

                                COUNT I
      AGE DISCRIMINATION IN VIOLATION OF THE AGE DISCRIMINATION IN
                        EMPLOYMENT ACT (ADEA)

         Plaintiff, JOHN RING, reasserts and reaffirms the allegations of Paragraphs 1 through 24

  as if fully set forth herein and further states that this is an action against SCHUMACHER

  AUTOMOTIVE, INC. for age discrimination violation of the Age Discrimination in

  Employment Act (ADEA), as amended, 29 U.S.C. § 621, et seq.

         25.     At all times material to this action, RING was an employee within the meaning of

  29 U.S.C. §630(f), 29 U.S.C. §623 and 29 U.S.C. §631.

         26.     When SCHUMACHER terminated RING’s employment in May 2018, RING was

  Sixty-Nine (69) years old and approaching Seventy (70) years of age given that Plaintiff’s date

  of birth is December 12, 1948.

         27.     At all times material to this action, RING was an individual protected by the

  ADEA, 29 U.S.C. §631(a), in that RING was at least Forty (40) years of age.



                                                 6
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 7 of 30



         28.     At all times material to this action, SCHUMACHER has been an employer and/or

  RING’s employer within the meaning of 29 U.S.C. §§623 and 630(b).

         29.     SCHUMACHER knowingly and willfully discriminated against RING because of

  his age, in violation of 29 U.S.C. §623(a)(1).

         30.     Moreover, SCHUMACHER treated employees who were less than Forty (40)

  years old and had less or similar qualifications as RING more favorably than RING by, inter

  alia, not disciplining or terminating employees who were younger than RING at ages less than

  Forty (40) years old who purportedly violated SCHUMACHER policy and/or committed similar

  or far worse policy violation(s) in the workplace than that RING was terminated for, in violation

  of 29 U.S.C. §623(a)(1).

         31.     Furthermore, despite the facts that RING satisfactorily performed his essential

  duties as a GM for SCHUMACHER throughout 2017 and 2018 and that RING was qualified in

  May 2018, and continues today to be qualified, to work as a GM for SCHUMACHER,

  Defendant unlawfully terminated RING in May 2018 because of RING’s age, in violation of 29

  U.S.C. §623(a)(1).

         32.     RING’s age was a motivating factor in SCHMACHER’s decision to terminate

  RING’s employment in May 2018, in violation of 29 U.S.C. §623(a)(1).

         33.     SCHUMACHER terminated RING’s employment on May 14, 2018 because of

  RING’s age and for false and pretextual reason(s) that were discriminatory because of RING’s

  age, in violation of 29 U.S.C. §623(a)(1).

         34.     As a direct and proximate result of SCHUMACHER’s unlawful age

  discrimination against RING in violation of the ADEA, Plaintiff has suffered damages and has

  been deprived of job-related economic benefits, lost wages, back pay, lost bonuses and/or



                                                   7
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 8 of 30



  commissions, benefits such as health and pension benefits, front pay, and other damages in

  amounts to be established at trial.

         35.      SCHUMACHER’s actions in violation of the ADEA were undertaken

  intentionally, willfully, and maliciously with respect to, or with malice and/or reckless disregard

  for, RING’s federally protected rights under the ADEA, as a result of which RING is entitled,

  pursuant to 29 U.S.C. §216(b) and the ADEA, to liquidated damages from SCHUMACHER

  equal to back pay in an amount to be established at trial.

         36.      Pursuant to 29 U.S.C. §216(b) and the ADEA, RING is entitled to recover his

  reasonable attorneys’ fees and costs from SCHUMACHER.

         WHEREFORE, Plaintiff, JOHN RING demands judgment against SCHUMACHER

  AUTOMOTIVE, INC. for lost wages, back pay, lost bonuses and/or commissions, benefits such

  as health and pension benefits, front pay, liquidated damages, equitable relief including but not

  limited to interest, attorney’s fees, costs and such other and further relief as this Honorable Court

  deems proper.

                                 COUNT II
           RETALIATION IN VIOLATION OF THE AGE DISCRIMINATION IN
                   EMPLOYMENT ACT (ADEA), 29 U.S.C. §623(d)

         Plaintiff, JOHN RING, reasserts and reaffirms the allegations of Paragraphs 1 through 24

  as if fully set forth herein and further states that this is an action against SCHUMACHER

  AUTOMOTIVE, INC. for Retaliation in violation of the Age Discrimination in Employment Act

  (ADEA), as amended, 29 U.S.C. §623(d).

         37.      Pursuant to 29 U.S.C. §623(d), “[i]t shall be unlawful for an employer to

  discriminate against of his employees ………. because such individual … has opposed any

  practice made unlawful by this section, or because such individual … has made a charge,



                                                   8
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 9 of 30



  testified, assisted, or participated in any manner in any investigation, proceeding, or litigation

  under this chapter.”

         38.     When RING objected to and complained about Amanda Schumacher’s

  discriminatory age-bias and ageist statements in 2018 to SCHUMACHER’s management,

  including but not necessarily limited to (a) multiple occasions between approximately March

  2018 and May 2018 when RING objected directly to Amanda Schumacher about her

  discrimination towards Plaintiff; (b) in April 2018 when RING made an internal discrimination

  complaint directly to SCHUMACHER’s President & CEO Chuck Schumacher; and (c) on May

  14, 2018 when RING submitted another internal discrimination complaint to SCHUMACHER’s

  “Compli” system, RING engaged in protected activity within the meaning of 29 U.S.C. §623(d).

         39.     RING reasonably and in good faith believed that Amanda Schumacher’s repeated

  statements about Plaintiff purportedly being “too old” to continue serving as a GM for

  SCHUMACHER because of his age were unlawful employment practices when Plaintiff

  complained to SCHUMACHER’s management about this age discrimination in April 2018 and

  May 2018.

         40.     The fact that RING engaged in activity protected by the ADEA was a motivating

  factor in SCHUMACHER’s termination of Plaintiff’s employment on May 14, 2018, in violation

  of 29 U.S.C. §623(d).

         41.     SCHUMACHER’s termination of RING’s employment on the afternoon of May

  14, 2018—the same day that RING’s final internal discrimination complaint was submitted to

  Defendant—because of RING’s good faith age discrimination complaints-objections to

  SCHUMACHER’s management was unlawful retaliation in violation of 29 U.S.C. §623(d).




                                                  9
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 10 of 30



         42.      As a direct and proximate result of SCHUMACHER’s unlawful retaliation against

  RING in violation of the ADEA, Plaintiff has suffered damages and has been deprived of job-

  related economic benefits, lost wages, back pay, lost bonuses and/or commissions, benefits such

  as health and pension benefits, front pay, and other damages in amounts to be established at trial.

         43.      SCHUMACHER’s retaliatory actions in violation of the ADEA were undertaken

  intentionally, willfully, and maliciously with respect to, or with malice and/or reckless disregard

  for, RING’s federally protected rights under the ADEA, as a result of which RING is entitled,

  pursuant to 29 U.S.C. §216(b) and the ADEA, to liquidated damages from SCHUMACHER

  equal to back pay in an amount to be established at trial.

         44.      Pursuant to 29 U.S.C. §216(b) and the ADEA, RING is entitled to recover his

  reasonable attorneys’ fees and costs from SCHUMACHER.

         WHEREFORE, Plaintiff, JOHN RING demands judgment against SCHUMACHER

  AUTOMOTIVE, INC. for lost wages, back pay, lost bonuses and/or commissions, benefits such

  as health and pension benefits, front pay, liquidated damages, equitable relief including but not

  limited to interest, attorney’s fees, costs and such other and further relief as this Honorable Court

  deems proper.

                               COUNT III
     RELIGIOUS DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL
                          RIGHTS ACT OF 1964

         Plaintiff, JOHN RING, reasserts and reaffirms the allegations of Paragraphs 1 through 24

  as if fully set forth herein and further states that this is an action against SCHUMACHER

  AUTOMOTIVE, INC. for Religious discrimination in violation of Title VII of the Civil Rights

  Act of 1964, as amended, 42 U.S.C. §2000e et seq.




                                                   10
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 11 of 30



         45.     Title VII of the Civil Rights Act of 1964, as amended, provides that it is unlawful

  for an employer to “discharge any individual, or otherwise to discriminate against any individual

  with respect to his compensation, terms, conditions, or privileges of employment, because of

  such individual’s … religion ...” 42 U.S.C. §2000e-2(a)(1).

         46.     At all times material to this action, SCHUMACHER had Fifteen (15) or more

  employees for each working day in each of Twenty (20) or more calendar weeks in the current or

  preceding calendar year within the meaning of 42 U.S.C. §2000e(b).

         47.    Between approximately mid-June 2017 and May 2018, RING was subjected

  unwelcome religious harassment in violation of 42 U.S.C. §2000e-2(a)(1) by Amanda

  Schumacher on virtually a weekly basis which was continuing, severe, and pervasive and that

  constituted a hostile work environment permeated by Mrs. Schumacher’s attempts to impose her

  Christian beliefs on RING in the workplace by, inter alia, Mrs. Schumacher: (a) sending out

  inappropriate religious communications proselytizing employees to follow her Christian beliefs

  and follow Jesus and God in the manner that Mrs. Schumacher believed other employees of

  SCHUMACHER should follow; (b) communicating to RING and other employees of Defendant

  that SCHUMACHER’s business was “owned by God”; (c) telling RING and other employees of

  Defendant that they should be working to serve Jesus Christ and God as employees of

  SCHUMACHER; (d) setting up prayer meetings at SCHUMACHER’s car dealerships at which

  Mrs. Schumacher expected RING and other employees of Defendant to attend to pray in the

  workplace; (e) stating during a Managers meeting in approximately March 2018 that “there was

  no Jesus” in the Northlake dealership; (f) making RING hold hands to pray in the workplace on

  at least three (3) occasions in approximately in approximately September 2017, March 2018, and

  May 2018 at the Lake Park dealership; and (f) yelling at RING in front of the Lake Park



                                                 11
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 12 of 30



  dealership’s staff that RING only wanted profits at the dealership instead of Mrs. Schumacher’s

  belief that RING and Defendant’s other employees should be working to serve God.

         48.      The religious harassment against RING between approximately mid-June 2017

  and May 2018 was sufficiently severe and pervasive as to alter the terms, conditions and

  privileges of RING’s employment with SCHUMACHER.

         49.      SCHUMACHER’s management knew or should have known of the unlawful

  religious harassment against RING—including but not limited to Defendant’s knowledge derived

  from RING’s internal discrimination complaints to management—but SCHUMACHER failed to

  take immediate and appropriate corrective action to address the unlawful religious harassment

  against RING.

         50.      SCHUMACHER’S religious harassment of RING was so severe and pervasive

  that it altered, the terms, conditions, and privileges of RING’S employment with Defendant.

         51.      On May 14, 2018, SCHUMACHER terminated RING’s employment for one or

  more reasons that were false and known to be false by Defendant at the time of Plaintiff’s

  termination.

         52.      A motivating factor behind SCHUMACHER’s termination of RING’s

  employment in May 2018 was Amanda Schumacher’s religious harassment of RING and Mrs.

  Schumacher’s attempts to impose her Christian religious beliefs on RING in the workplace at

  Defendant’s place of business, in violation of 42 U.S.C. §2000e-2(a)(1).

         53.      SCHUMACHER’s violations of RING’s rights under Title VII of the Civil Rights

  Act of 1964, as amended, were intentional and were done with malice and reckless disregard for

  RING’s rights as guaranteed under the laws of the United States. As such, RING is entitled to

  punitive damages against SCHUMACHER pursuant to 42 U.S.C. §1981a(a)(1).



                                                 12
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 13 of 30



         55.     RING has suffered and continues to suffer lost earnings and employment benefits,

  emotional distress, loss of self-esteem and other injuries as a direct result of SCHUMACHER’s

  violations of 42 U.S.C. §2000e-2(a)(1) & (2).

         56.     Pursuant to 42 U.S.C. §2000e-5(k), RING is entitled to recover his reasonable

  attorneys’ fees and costs from SCHUMACHER.

         WHEREFORE, Plaintiff, JOHN RING, demands judgment against Defendant,

  SCHUMACHER INTERNATIONAL, INC., for back pay, employment benefits, other

  compensation including bonuses, compensatory damages, equitable relief including but not

  limited to front pay, punitive damages, injunctive relief, interest, attorney’s fees, costs, expert

  fees and such other and further relief as this Honorable Court deems proper.

                                  COUNT IV
     RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
                          1964, 42 U.S.C. §2000e-3(a)

         Plaintiff, JOHN RING, reasserts and reaffirms the allegations of Paragraphs 1 through 24

  as if fully set forth herein and further states that this is an action against SCHUMACHER

  AUTOMOTIVE, INC. for Retaliation in violation of Title VII of the Civil Rights Act of 1964, as

  amended, 42 U.S.C. §2000e-3.

         57.     Pursuant to 42 U.S.C. §2000e-3(a), “[i]t shall be an unlawful employment

  practice for an employer to discriminate against any of his employees …. because [the

  employee] has opposed any practice made an unlawful employment practice by this subchapter,

  or because he has made a charge, testified, assisted, or participated in any manner in an

  investigation, proceeding, or hearing under this subchapter.”

         58.     When RING opposed, objected to, and complained about Amanda Schumacher’s

  religious harassment and discrimination between approximately mid-June 2017 and May 2018,



                                                  13
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 14 of 30



  including but not limited to (a) multiple occasions between approximately March 2018 and May

  2018 when RING objected directly to Amanda Schumacher about her discrimination towards

  Plaintiff; (b) in April 2018 when RING made an internal discrimination complaint directly to

  SCHUMACHER’s President & CEO Chuck Schumacher; and (c) on May 14, 2018 when RING

  submitted another internal discrimination complaint to SCHUMACHER’s “Compli” system,

  RING engaged in protected activity within the meaning of 42 U.S.C. §2000e-3(a).

         59.     RING reasonably and in good faith believed that Amanda Schumacher’s religious

  harassment and attempts to impose her Christian beliefs on RING in the workplace were

  unlawful employment practices when Plaintiff complained to SCHUMACHER’s management

  about this religious discrimination in April 2018 and May 2018.

         60.     The fact that RING engaged in activity protected by the Title VII was a

  motivating factor in SCHUMACHER’s termination of Plaintiff’s employment on May 14, 2018,

  in violation of 42 U.S.C. §2000e-3(a).

         61.     SCHUMACHER’s termination of RING’s employment on the afternoon of May

  14, 2018—the same day that RING’s final internal discrimination complaint was submitted to

  Defendant—because of RING’s good faith religious discrimination complaints-objections to

  SCHUMACHER’s management was unlawful retaliation in violation of 42 U.S.C. §2000e-3(a).

         62.     SCHUMACHER’s unlawful retaliation against RING was intentional and done

  with malice and reckless disregard for RING’s rights as guaranteed under Title VII.

         63.     As a direct and proximate result of SCHUMACHER’s unlawful retaliation against

  RING, Plaintiff has suffered damages and has been deprived of job-related economic benefits, all

  in amounts to be established at trial, including suffering a loss of earnings, emotional distress,




                                                 14
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 15 of 30



  loss of self-esteem and other injuries as a direct result of SCHUMACHER’s violations of 42

  U.S.C. §2000e-3(a).

          64.     Pursuant to 42 U.S.C. §2000e-5(k) and §1988(b), RING is entitled to recover his

  reasonable attorneys’ fees and costs from SCHUMACHER.

          WHEREFORE, Plaintiff, JOHN RING, demands judgment against Defendant,

  SCHUMACHER AUTOMOTIVE, INC., for back pay, employment benefits, other

  compensation including bonuses, compensatory damages, equitable relief including but not

  limited to front pay, punitive damages, injunctive relief, interest, attorney’s fees, costs, expert

  fees and such other and further relief as this Honorable Court deems proper.

                                        COUNT V
                           AGE DISCRIMINATION IN VIOLATION OF
                              THE FLORIDA CIVIL RIGHTS ACT

          Plaintiff, JOHN RING, reasserts and reaffirms the allegations set forth in paragraphs 1

  through 24 above and further states that this is an action against SCHUMACHER

  AUTOMOTIVE, INC. for Age discrimination in violation of Florida Statutes §760.10(1).

          65.     The Florida Civil Rights Act provides that it is an unlawful employment practice

  for an employer “[t]o discharge . . . any individual, or otherwise to discriminate against any

  individual with respect to compensation, terms, conditions, or privileges of employment, because

  of such individual’s . . . age . . .” F.S. §760.10(1)(a).

          66.     At all times material to this action, SCHUMACHER was an employer within the

  meaning of F.S. §760.02(7).

          67.     At all times material to this action, RING was an employee of SCHUMACHER

  within the meaning of F.S. §760.10(1)(a).




                                                     15
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 16 of 30



         68.     At all times material to this action, RING has been an aggrieved person within the

  meaning of F.S. §760.02(10).

         69.     When SCHUMACHER terminated RING’s employment in May 2018, RING was

  Sixty-Nine (69) years old and approaching Seventy (70) years of age given that Plaintiff’s date

  of birth is December 12, 1948.

         70.     SCHUMACHER knowingly and willfully discriminated against RING because of

  his age, in violation of F.S. §760.10(1).

         71.     Moreover, SCHUMACHER treated employees who were less than Forty (40)

  years old and had less or similar qualifications as RING more favorably than RING by, inter

  alia, not disciplining or terminating employees who were younger than RING at ages less than

  Forty (40) years old who purportedly violated SCHUMACHER policy and/or committed similar

  or far worse policy violation(s) in the workplace than that RING was terminated for, in violation

  of F.S. §760.10(1).

         72.     Furthermore, despite the facts that RING satisfactorily performed his essential

  duties as a GM for SCHUMACHER throughout 2017 and 2018 and that RING was qualified in

  May 2018, and continues today to be qualified, to work as a GM for SCHUMACHER,

  Defendant unlawfully terminated RING in May 2018 because of RING’s age, in violation of F.S.

  §760.10(1).

         73.     When SCHUMACHER terminated RING’s employment in May 2018, a

  motivating factor behind Plaintiff’s termination was RING’s age, in violation of F.S.

  §760.10(1)(a) & (b).




                                                 16
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 17 of 30



         74.      SCHUMACHER terminated RING’s employment on May 14, 2018 because of

  RING’s age and for false and pretextual reason(s) that were discriminatory because of RING’s

  age, in violation of F.S. §760.10(1).

         75.      SCHUMACHER’s violations of §760.10(1)(a) were intentional and were done

  with malice and reckless disregard for RING’s rights as guaranteed under the laws of the State of

  Florida, such that RING is entitled to punitive damages against SCHUMACHER pursuant to F.S.

  §760.11(5).

         76.      RING has suffered and continues to suffer lost earnings, emotional distress, loss

  of self-esteem, and other damages as a direct result of SCHUMACHER’s violations of F.S.

  §760.10(1).

         77.      Pursuant to F.S. §760.11(5), RING is entitled to recover his reasonable attorneys’

  fees and costs from SCHUMACHER as a result of Defendant’s violations of the FCRA.

         WHEREFORE, Plaintiff, JOHN RING, demands judgment against Defendant,

  SCHUMACHER AUTOMOTIVE, INC., for back pay, employment benefits, other

  compensation including bonuses, compensatory damages, including, but not limited to, damages

  for mental anguish, loss of dignity, and any other intangible injuries, equitable relief, interest,

  costs, attorney’s fees, expert fees and such other and further relief as the Honorable Arbitrator

  deems proper.

                                     COUNT VI
                     RELIGIOUS DISCRIMINATION IN VIOLATION OF
                           THE FLORIDA CIVIL RIGHTS ACT

         Plaintiff, JOHN RING, reasserts and reaffirms the allegations set forth in paragraphs 1

  through 24 above and further states that this is an action against SCHUMACHER

  AUTOMOTIVE, INC. for Religious discrimination in violation of Florida Statutes §760.10(1).



                                                  17
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 18 of 30



          78.     The Florida Civil Rights Act provides that it is an unlawful employment practice

  for an employer “[t]o discharge . . . any individual, or otherwise to discriminate against any

  individual with respect to compensation, terms, conditions, or privileges of employment, because

  of such individual’s . . . religion . . .” F.S. §760.10(1)(a).

          79.     At all times material to this action, SCHUMACHER was an employer within the

  meaning of F.S. §760.02(7).

          80.     At all times material to this action, RING was an employee of SCHUMACHER

  within the meaning of F.S. §760.10(1)(a).

          81.     At all times material to this action, RING has been an aggrieved person within the

  meaning of F.S. §760.02(10).

          82.     Between approximately mid-June 2017 and May 2018, RING was subjected

  unwelcome religious harassment in violation of F.S. §760.10(1) by Amanda Schumacher on

  virtually a weekly basis which was continuing, severe, and pervasive and that constituted a

  hostile work environment permeated by Mrs. Schumacher’s attempts to impose her Christian

  beliefs on RING in the workplace by, inter alia, Mrs. Schumacher: (a) sending out inappropriate

  religious communications proselytizing employees to follow her Christian beliefs and follow

  Jesus and God in the manner that Mrs. Schumacher believed other employees of

  SCHUMACHER should follow; (b) communicating to RING and other employees of Defendant

  that SCHUMACHER’s business was “owned by God”; (c) telling RING and other employees of

  Defendant that they should be working to serve Jesus Christ and God as employees of

  SCHUMACHER; (d) setting up prayer meetings at SCHUMACHER’s car dealerships at which

  Mrs. Schumacher expected RING and other employees of Defendant to attend to pray in the

  workplace; (e) stating during a Managers meeting in approximately March 2018 that “there was



                                                     18
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 19 of 30



  no Jesus” in the Northlake dealership; (f) making RING hold hands to pray in the workplace on

  at least three (3) occasions in approximately September 2017, March 2018, and May 2018 at the

  Lake Park dealership; and (f) yelling at RING in front of the Lake Park dealership’s staff that

  RING only wanted profits at the dealership instead of Mrs. Schumacher’s belief that RING and

  Defendant’s other employees should be working to serve God.

         83.      The religious harassment against RING between approximately mid-June 2017

  and May 2018 was sufficiently severe and pervasive as to alter the terms, conditions and

  privileges of RING’s employment with SCHUMACHER.

         84.      SCHUMACHER’s management knew or should have known of the unlawful

  religious harassment against RING—including but not limited to Defendant’s knowledge derived

  from RING’s internal discrimination complaints to management—but SCHUMACHER failed to

  take immediate and appropriate corrective action to address the unlawful religious harassment

  against RING.

         85.      SCHUMACHER’S religious harassment of RING was so severe and pervasive

  that it altered, the terms, conditions, and privileges of RING’S employment with Defendant.

         86.      On May 14, 2018, SCHUMACHER terminated RING’s employment for one or

  more reasons that were false and known to be false by Defendant at the time of Plaintiff’s

  termination.

         87.      A motivating factor behind SCHUMACHER’s termination of RING’s

  employment in May 2018 was Amanda Schumacher’s religious harassment of RING and Mrs.

  Schumacher’s attempts to impose her Christian religious beliefs on RING in the workplace at

  Defendant’s place of business, in violation of §760.10(1).




                                                 19
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 20 of 30



         88.      SCHUMACHER’s violations of §760.10(1)(a) were intentional and were done

  with malice and reckless disregard for RING’s rights as guaranteed under the laws of the State of

  Florida, such that RING is entitled to punitive damages against SCHUMACHER pursuant to F.S.

  §760.11(5).

         89.      RING has suffered and continues to suffer lost earnings, emotional distress, loss

  of self-esteem, and other damages as a direct result of SCHUMACHER’s violations of F.S.

  §760.10(1).

         90.      Pursuant to F.S. §760.11(5), RING is entitled to recover his reasonable attorneys’

  fees and costs from SCHUMACHER as a result of Defendant’s violations of the FCRA.

         WHEREFORE, Plaintiff, JOHN RING, demands judgment against Defendant,

  SCHUMACHER AUTOMOTIVE, INC., for back pay, employment benefits, other

  compensation including bonuses, compensatory damages, including, but not limited to, damages

  for mental anguish, loss of dignity, and any other intangible injuries, equitable relief, interest,

  costs, attorney’s fees, expert fees and such other and further relief as the Honorable Arbitrator

  deems proper.

                              COUNT VII
  RETALIATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT, F.S. §760.10

         Plaintiff, JOHN RING, reasserts and reaffirms the allegations set forth in paragraphs 1

  through 24 above and further states that this is an action against SCHUMACHER

  AUTOMOTIVE, INC. for Retaliation in violation of the Florida Civil Rights Act, F.S. §760.10.

         91.      Pursuant to F.S. §760.10(7), it is “an unlawful employment practice for an

  employer … to discriminate against any person because that person has opposed any practice

  which is an unlawful employment practice under this section, or because that person has made a




                                                  20
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 21 of 30



  charge, testified, assisted, or participated in any manner in an investigation, proceeding, or

  hearing under this section.”

         92.     At all times material to this action, SCHUMACHER was an employer within the

  meaning of F.S. §760.02(7).

         93.     At all times material to this action, RING was an employee of SCHUMACHER

  within the meaning of F.S. §760.10(1)(a).

         94.     At all times material to this action, RING has been an aggrieved person within the

  meaning of F.S. §760.02(10).

         95.     When RING opposed, objected to, and complained about Amanda Schumacher’s

  discriminatory age-bias and ageist statements and religious harassment and discrimination

  between approximately mid-June 2017 and May 2018, including but not limited to (a) multiple

  occasions between approximately March 2018 and May 2018 when RING objected directly to

  Amanda Schumacher about her discrimination towards Plaintiff; (b) in April 2018 when RING

  made an internal discrimination complaint directly to SCHUMACHER’s President & CEO

  Chuck Schumacher; and (c) on May 14, 2018 when RING submitted another internal

  discrimination complaint to SCHUMACHER’s “Compli” system, RING engaged in protected

  activity within the meaning of 29 U.S.C. §623(d), RING engaged in protected activity within the

  meaning of F.S. §760.10(7).

         96.     RING reasonably and in good faith believed that Amanda Schumacher’s (a)

  repeated statements about Plaintiff purportedly being “too old” to continue serving as a GM for

  SCHUMACHER because of his age; and (b) religious harassment and attempts to impose her

  Christian beliefs on RING in the workplace were unlawful employment practices when Plaintiff




                                                 21
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 22 of 30



  complained to SCHUMACHER’s management about this age and religious discrimination

  between approximately mid-June 2017 and May 2018.

         97.     The fact that RING engaged in activity protected by the FCRA was a motivating

  factor in SCHUMACHER’s termination of Plaintiff’s employment on May 14, 2018, in violation

  of the FCRA, F.S. §760.10(7).

         98.     SCHUMACHER’s termination of RING’s employment on the afternoon of May

  14, 2018—the same day that RING’s final internal discrimination complaint was submitted to

  Defendant—because of RING’s good faith age and religious discrimination complaints-

  objections to SCHUMACHER’s management was unlawful retaliation in violation of F.S.

  §760.10(7).

         99.     The reason relied upon by SCHUMACHER for terminating RING’s employment

  was false and known to be false by Defendant at the time of Plaintiff’s termination and instead

  was a pretext for unlawful retaliation against RING in violation of F.S. §760.10(7).

         100.    SCHUMACHER’s violations of §760.10 were intentional and were done with

  malice and reckless disregard for RING’s rights as guaranteed under the laws of the State of

  Florida through the Florida Civil Rights Act, such that RING is entitled to punitive damages

  against RING pursuant to F.S. §760.11(5).

         101.    RING has suffered and continues to suffer loss of earnings, emotional distress,

  loss of self-esteem and other injuries as a direct result of SCHUMACHER’s violations of F.S.

  §760.10(7).

         102.    Pursuant to F.S. §760.11(5), RING is entitled to recover his reasonable attorneys’

  fees and costs from SCHUMACHER as a result of Defendant’s violations of the FCRA.




                                                 22
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 23 of 30



         WHEREFORE, Plaintiff, JOHN RING, demands judgment against Defendant,

  SCHUMACHER AUTOMOTIVE, INC., for back pay, employment benefits, other

  compensation including bonuses, compensatory damages, equitable relief including but not

  limited to front pay, injunctive relief, interest, attorney’s fees, costs, expert fees and such other

  and further relief as the Honorable Arbitrator deems proper.


                                      JURY TRIAL DEMAND

         Plaintiff, JOHN RING, demands trial by jury on all issues so triable.



  Dated: September 25, 2019                     Respectfully submitted,

                                        By:     KEITH M. STERN
                                                Keith M. Stern, Esquire
                                                Florida Bar No. 321000
                                                E-mail: employlaw@keithstern.com
                                                LAW OFFICE OF KEITH M. STERN, P.A.
                                                80 S.W. 8th Street, Suite 2000
                                                Miami, Florida 33130
                                                Telephone: (305) 901-1379
                                                Attorneys for Plaintiff




                                                   23
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 24 of 30




                    EXHIBIT A
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 25 of 30
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 26 of 30




                    EXHIBIT B
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 27 of 30
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 28 of 30




                    EXHIBIT C
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 29 of 30
Case 9:19-cv-81314-RLR Document 1 Entered on FLSD Docket 09/25/2019 Page 30 of 30
